 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRINITY METTS-MONTEZ,                               No. 2:21-cv-0400 KJN P
12                       Petitioner,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   MICHAEL PALLARES,
15                       Respondents.
16

17           By an order filed March 15, 2021, petitioner was ordered to file an in forma pauperis

18   affidavit or to pay the appropriate filing fee, within thirty days, or this action would be dismissed.

19   The thirty-day period has now expired, and petitioner has not responded to the court’s order, has

20   not filed an in forma pauperis affidavit, and has not paid the appropriate filing fee.

21           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

22   directed to assign a district judge to this case; and

23           IT IS RECOMMENDED that this action be dismissed without prejudice.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, petitioner may file written

27   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
                                                        1
 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: April 29, 2021

 4

 5
     /metts0400.hab
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
